DETAILED ACTION
Examiner acknowledges receipt of Applicant’s Request for Continued Examination (RCE) filed 11/7/2022.
In the RCE, Applicant amended claims 1, 8, and 12.
Claims 1-21 are currently pending.

Response to Arguments
Examiner has fully considered Applicant's arguments, see page 9, filed 11/7/2022, with respect to the rejection of claims under obviousness-type double patenting and they are persuasive.  Applicant has amended the independent claims and the previous grounds of rejection have been withdrawn.  However, as detailed below, the claims have been rejected under new grounds of rejection under obviousness-type double patenting.  

Examiner has fully considered Applicant’s arguments, see pages 9-10, filed 11/7/2022, with respect to the rejection of claim 8-11 under 35 U.S.C. 112(a) and they are persuasive.  As noted by Applicant, the unsupported limitations have been removed from the claims.  Therefore, Examiner has withdrawn the rejection of claim 8-11 under 35 U.S.C. 112(a). 

Examiner has fully considered Applicant’s arguments, see pages 10-12, filed 11/7/2022, with respect to the rejection of claims 1 and 12 under 35 U.S.C. 102 and they are persuasive.  Examiner has withdrawn the rejection of claims 1 and 12 under 35 U.S.C. 102.  However, the amended claims have been rejected under a new grounds of rejection under 35 U.S.C. 103.

Examiner has fully considered Applicant's arguments, see pages 12-13, filed 11/7/2022, with respect to the rejection of claim 8 under 35 U.S.C 102 but they are not persuasive.  Applicant argues that MacNeille does not disclose the amended claim limitations.  Examiner respectfully disagrees.  As noted in the rejection below, MacNeille discloses the “provide information” limitation in at least 5:35-40 and 12:47-62.  Further, as noted below, this limitation is not clear and is also rejected under 35 U.S.C. 112(b).

Examiner has fully considered Applicant's arguments, see page 13, filed 11/7/2022, with respect to the rejection of the dependent claims but they are not persuasive.  Applicant argues that the dependent claims should be allowed based on the arguments regarding the independent claims.  For reasons similar to those stated above, Examiner respectfully disagrees.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 12, 13, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent 11,363,673 (herein called “the ’673 Patent”) in view of Megahed et al (US 2018/0189163). 

Regarding claims 1 and 12 of the present application: claim 8 of the ’673 Patent discloses: a system configured for supporting in-vehicle data-driven connectivity optimization in a network of moving things, the system comprising: 
an on-board unit configured for deployment in a vehicle (see claim 8, “a vehicle-based network node”), comprising: 
at least one communication circuit configured to communicate signals for transmission and reception of data (see claim 8, “at least one communication circuit configured to communicate signals for transmission and reception of data”); and 
at least one processing circuit configured to (see claim 8, “at least one processing circuit configured to”): 
obtain during operations in an area of the network of moving things connectivity-related data relating to coverage within the area (see claim 8, “obtain during operations within an area of the network of moving things, connectivity-related data relating to Wi-Fi access points providing coverage within the area”); 
process the connectivity-related data (see claim 8, “communicate the connectivity-related data to a cloud-based network node in the network of moving things”; communicating the data includes and ins interpreted as processing the data); and 
generate or update, based on processing of the connectivity-related data, a networking decision model, wherein the networking decision model is configured for optimizing connectivity to the one or more access points in or associated with the network of moving things (see claim 8, “receive from the cloud-based network node, at least one Wi-Fi decision model” and “the at least one Wi-Fi decision model is configured for optimizing Wi-Fi connectivity…” and “manage Wi-Fi connectivity based on the at least one Wi-Fi decision model”; receiving and managing connectivity based on the decision model is reasonably interpreted as generating or updating the decision model).
Claim 8 of the ’673 Patent does not explicitly disclose the limitations control the obtaining of connectivity-related data based on one or both of system requirements and stability of one or more models, wherein: the controlling based on the one or more of system requirements comprises assessing resource utilization needs for the obtaining of connectivity-related data; and the controlling based on the stability of one or more models comprises assessing differences between successive model iterations.  However, Megahed discloses a system for optimizing adaptive monitoring in resource constrained environments.  In the adaptive monitoring taught by Megahed, the obtaining of metrics is controlled by at least system requirements comprising assessing resource utilization needs for obtaining the metrics/connectivity-related data.  In particular, see the abstract and [0031], which discloses that the quantity of metrics monitored is adapted based on the resources used in the system such as processor utilization, bandwidth utilization, or memory utilization.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 8 of the ’673 Patent to control the obtaining of connectivity-related data based on system requirements comprising assessing the utilization needs of the obtaining of the connectivity-related data as suggested by Megahed.  The rationale for doing so would have been to ensure that the obtaining of the metrics/connectivity-related data doesn’t use more data than the system can handle as suggested by Megahed.

The limitations of claim 12 are similar to the functional limitations of claim 1 and are thus similarly disclosed by claim 8 of the ’673 Patent and Megahed.  

Regarding claims 2 and 13 of the present application: claim 8 of the ’673 Patent discloses the limitation: wherein the at least one processing circuit is configured to share the networking decision model, or information relating to the networking decision model, with a Cloud-based network node in the network of moving things (see claim 8, “communicate the connectivity-related data to a cloud-based network node in the network of moving things”).

Regarding claims 7 and 21 of the present application: claim 8 of the ’673 Patent discloses the limitation: wherein the at least one processing circuit is configured to generate or update the networking decision model based on one or more preset optimization objective (see claim 8, “the at least one Wi-Fi decision model is configured for optimizing Wi-Fi connectivity to the one or more Wi-Fi access points by mobile access points (MAPs) deployed on-board vehicles associated with the network of moving things”).

Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,363,673 (herein called “the ’673 Patent”). 

Regarding claim 8 of the present application: claim 1 of the ’673 Patent contains every element and thus anticipates claim 8 of the present application.  In particular, claim 1 of the ’673 Patent discloses: a system configured for supporting in-vehicle data-driven connectivity optimization in a network of moving things, the system comprising: 
a Cloud-based network node that comprises (see claim 1, “a cloud-based network node comprising”): 
at least one communication circuit configured to communicate signals for transmission and reception of data (see claim 1, “at least one communication circuit configured to communicate signals for transmission and reception of data”); and 
at least one processing circuit configured to (see claim 1, “at least one processing circuit configured to”): 
provide information relating to networking decision modeling, the information comprising, at least, one or both of information relating to system requirements and context related information relating to vehicles associated with network nodes (see claim 1, 48:37-51; the reputation score is interpreted as a narrower example of context related information relating to vehicles associated with network nodes);
receive from a vehicle-based network node, a networking decision model or information relating to generation of the networking decision model (see claim 1, “receive from one or more network nodes in the network of moving things connectivity-related data relating to Wi-Fi access points providing coverage within an area of the network of moving things, collected or obtained during operations in the area” and “process the connectivity-related data; and generate or update, based on processing of the connectivity-related data, at least one Wi-Fi decision model”; this connectivity-related data is information relating to generation of the networking decision model); and 
manage connectivity in the network of moving things based on the networking decision model (see claim 1, “process the connectivity-related data; and generate or update, based on processing of the connectivity-related data, at least one Wi-Fi decision model”), the managing comprising one or both of: 
processing the networking decision model or the information relating to generation of the networking decision model (see claim 1, “process the connectivity-related data; and generate or update, based on processing of the connectivity-related data, at least one Wi-Fi decision model”; as indicated above, the connectivity-related data is information relating to generation of the networking decision model); and 
providing to one or more network nodes, based on the processing, modeling-related data for controlling generating, updating, or using of networking decision models (claimed in the alternative (“one or both of”; the claim is met by teaching only one of the “processing” and “providing” limitations).
Thus, claim 1 of the ’673 Patent contains every element and thus anticipates claim 8 of the present application.  Claim 8 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 8 of the present application is a broader version of claim 1 of the ’673 Patent in that it omits one or more elements of claim 1 of the ’673 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 9 of the present application: claim 1 of the ’673 Patent discloses the limitations: wherein the at least one processing circuit is configured to obtain connectivity-related data (see claim 1, “receive…connectivity-related data”); and to generate or update the modeling-related data based on the connectivity-related data (see claim 1, “process the connectivity-related data; and generate or update, based on processing of the connectivity-related data, at least one Wi-Fi decision model”).

Regarding claim 10 of the present application: claim 1 of the ’673 Patent discloses the limitation: wherein the at least one processing circuit is configured to generate, based on the connectivity-related data, information relating to updating the networking decision model (see claim 1, “process the connectivity-related data; and generate or update, based on processing of the connectivity-related data, at least one Wi-Fi decision model”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8: the metes and bounds of the limitation “provide information relating to networking decision modeling, the information comprising, at least, one or both of information relating to system requirements and context related information relating to vehicles associated with network nodes” is unclear.  It is not clear to what device the information is “provided”.  Is this information transmitted somewhere?  Is it stored somewhere?  Examiner respectfully requests that this limitation be amended to clarify the intended scope.  

Claims 9-11 depend from claim 8 and thus include the above limitation and are thus similarly rejected under 35 U.S.C. 112(b).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacNeille et al (US 9,565,625).

Regarding claim 8: MacNeille discloses a system configured for supporting in-vehicle data-driven connectivity optimization in a network of moving things, the system comprising: 
a Cloud-based network node that comprises (see at least server 30 of Figure 1, for example, which is accessed via the cloud and thus cloud-based): 
at least one communication circuit configured to communicate signals for transmission and reception of data (see 5:18-24, for example, which indicates that the server is communicatively coupled to the cloud network and may receive data from and transmit data to one or more vehicles via the cloud; the server thus includes at least one communication circuit to transmit and receive this data); and 
at least one processing circuit configured to (see 5:18-24, for example, which indicates that the server includes at least one processor): 
provide information relating to networking decision modeling, the information comprising, at least, one or both of information relating to system requirements and context related information relating to vehicles associated with network nodes (described throughout; see 5:35-40 and 12:47-62, for example, which indicate that the server 30 provides information relating to networking decision modeling including at least context related information relating to vehicles associated with network nodes (the channel model characterizing communications between each networked device is interpreted as the claimed context information)); 
receive from a vehicle-based network node, a networking decision model or information relating to generation of the networking decision model (disclosed throughout; as indicated in 5:25-34, for example, the server receives messages related to generating the coverage map (which is a networking decision model); further, as indicated in 7:39-45, the computer 44 of the vehicle may send data related to the generation of the coverage map/networking decision model); and 
manage connectivity in the network of moving things based on the networking decision model (disclosed throughout; as indicated in 3:24-32, the server generates a coverage map that is used by the vehicles to manage connectivity within the network), the managing comprising: 
processing the networking decision model or the information relating to generation of the networking decision model (disclosed throughout; as indicated in 3:24-32 and 7:39-45, for example, the server processes the data in the message received from the vehicle to create a coverage map, which is one networking decision model); 
providing to one or more network nodes, based on the processing, modeling-related data for controlling generating, updating, or using of networking decision models (disclosed throughout; see 5:35-40, for example, which indicates that the server provides the coverage maps to the vehicles 12 for use in determining communications to be used in the vehicle based network).

Regarding claim 9: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to obtain connectivity-related data; and to generate or update the modeling-related data based on the connectivity-related data (disclosed throughout; see 5:24-40, for example, which indicates that the server obtains connectivity-related data and uses this data to generate at least one coverage map (which includes modeling-related data)).

Regarding claim 10: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to generate, based on the connectivity-related data, information relating to updating the networking decision model (disclosed throughout; see 5:24-40, for example, which indicates that the server obtains connectivity-related data and uses this data to generate or update the at least one coverage map).

Regarding claim 11: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to share the networking decision model or information relating to the networking decision model with one or more other vehicle-based network nodes (disclosed throughout; see 5:24-40, for example, which indicates that the networking decision model (coverage map) is shared with multiple vehicles 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille et al (US 9,565,625) in view of Megahed et al (US 2018/0189163).

Regarding claim 1: MacNeille discloses a system configured for supporting in-vehicle data-driven connectivity optimization in a network of moving things, the system comprising: 
an on-board unit configured for deployment in a vehicle (see at least the combination of communications circuit 40 and computer 44 of Figure 2, which are onboard vehicle 12), comprising: 
at least one communication circuit configured to communicate signals for transmission and reception of data (see communications circuit 40 of Figure 2 and 5:51-61, for example); and 
at least one processing circuit configured to (see computer 44 of Figure 2 and 6:47-56, for example): 
obtain during operations in an area of the network of moving things connectivity-related data relating to coverage within the area (disclosed throughout; the coverage map received by the vehicle/computer 44 in step 1615 of Figure 16 is one example; the coverage map includes performance distributions for the one or more types of communications, which are clearly connectivity-related data relating to coverage within the area; see also 18:43-51, for example; further, the computer 44 obtains “recently collected data” in step 1620 and 18:52-61, which is also connectivity-related data relating to the coverage within the area and augments the information in the coverage map); 
process the connectivity-related data (disclosed throughout; see step 1625 and 18:62-67, for example, which indicate that the computer 44 processes the data (the connectivity map and the recently collected data) to create a communications plan for the trip); and 
generate or update, based on processing of the connectivity-related data, a networking decision model, wherein the networking decision model is configured for optimizing connectivity to the one or more access points in or associated with the network of moving things (disclosed throughout; see step 1625 and 18:62-67, for example, which indicates that the data is processed to generate and/or update a networking decision model (the communications plan for the trip); the communications plan optimizes (based on “optimization targets”) connectivity to one or more access points along the planned trip route).
MacNeille does not explicitly disclose the limitations control the obtaining of connectivity-related data based on one or both of system requirements and stability of one or more models, wherein: the controlling based on the one or more of system requirements comprises assessing resource utilization needs for the obtaining of connectivity-related data; and the controlling based on the stability of one or more models comprises assessing differences between successive model iterations.  However, Megahed discloses a system for optimizing adaptive monitoring in resource constrained environments.  In the adaptive monitoring taught by Megahed, the obtaining of metrics (similar to the claimed connectivity-related data that is taught by MacNeille) is controlled by at least system requirements comprising assessing resource utilization needs for obtaining the metrics/connectivity-related data.  In particular, see the abstract and [0031], which discloses that the quantity of metrics monitored is adapted based on the resources used in the system such as processor utilization, bandwidth utilization, or memory utilization.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify MacNeille to control the obtaining of connectivity-related data based on system requirements comprising assessing the utilization needs of the obtaining of the connectivity-related data as suggested by Megahed.  The rationale for doing so would have been to ensure that the obtaining of the metrics/connectivity-related data doesn’t use more data than the system can handle as suggested by Megahed.

Regarding claim 12: MacNeille discloses a method for supporting in-vehicle data-driven connectivity optimization in a network of moving things, the method comprising: 
obtaining, by on-board unit deployed in a vehicle, during operations in an area of the network of moving things, connectivity-related data relating to coverage within the area (disclosed throughout; the coverage map received by the vehicle/computer 44 in step 1615 of Figure 16 is one example; the coverage map includes performance distributions for the one or more types of communications, which are clearly connectivity-related data relating to coverage within the area; see also 18:43-51, for example; further, the computer 44 obtains “recently collected data” in step 1620 and 18:52-61, which is also connectivity-related data relating to the coverage within the area and augments the information in the coverage map); 
processing, by the on-board unit, the connectivity-related data (disclosed throughout; see step 1625 and 18:62-67, for example, which indicate that the computer 44 processes the data (the connectivity map and the recently collected data) to create a communications plan for the trip); and 
generating or updating, by the on-board unit, based on processing of the connectivity-related data, a networking decision model, wherein the networking decision model is configured for optimizing connectivity to the one or more access points in or associated with the network of moving things (disclosed throughout; see step 1625 and 18:62-67, for example, which indicates that the data is processed to generate and/or update a networking decision model (the communications plan for the trip); the communications plan optimizes (based on “optimization targets”) connectivity to one or more access points along the planned trip route).
MacNeille does not explicitly disclose the limitations control the obtaining of connectivity-related data based on one or both of system requirements and stability of one or more models, wherein: the controlling based on the one or more of system requirements comprises assessing resource utilization needs for the obtaining of connectivity-related data; and the controlling based on the stability of one or more models comprises assessing differences between successive model iterations.  However, Megahed discloses a system for optimizing adaptive monitoring in resource constrained environments.  In the adaptive monitoring taught by Megahed, the obtaining of metrics (similar to the claimed connectivity-related data that is taught by MacNeille) is controlled by at least system requirements comprising assessing resource utilization needs for obtaining the metrics/connectivity-related data.  In particular, see the abstract and [0031], which discloses that the quantity of metrics monitored is adapted based on the resources used in the system such as processor utilization, bandwidth utilization, or memory utilization.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify MacNeille to control the obtaining of connectivity-related data based on system requirements comprising assessing the utilization needs of the obtaining of the connectivity-related data as suggested by Megahed.  The rationale for doing so would have been to ensure that the obtaining of the metrics/connectivity-related data doesn’t use more data than the system can handle as suggested by Megahed.
MacNeille does not explicitly disclose the limitations controlling the obtaining of connectivity-related data based on one or both of system requirements and stability of one or more models, wherein: the controlling based on the one or more of system requirements comprises assessing resource utilization needs for the obtaining of connectivity-related data; and the controlling based on the stability of one or more models comprises assessing differences between successive model iterations.  However, Megahed discloses a system for optimizing adaptive monitoring in resource constrained environments.  In the adaptive monitoring taught by Megahed, the obtaining of metrics (similar to the claimed connectivity-related data that is taught by MacNeille) is controlled by at least system requirements comprising assessing resource utilization needs for obtaining the metrics/connectivity-related data.  In particular, see the abstract and [0031], which discloses that the quantity of metrics monitored is adapted based on the resources used in the system such as processor utilization, bandwidth utilization, or memory utilization.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify MacNeille to control the obtaining of connectivity-related data based on system requirements comprising assessing the utilization needs of the obtaining of the connectivity-related data as suggested by Megahed.  The rationale for doing so would have been to ensure that the obtaining of the metrics/connectivity-related data doesn’t use more data than the system can handle as suggested by Megahed.

Regarding claims 2 and 13: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to share the networking decision model, or information relating to the networking decision model, with a Cloud-based network node in the network of moving things (disclosed throughout; see 7:39-45, for example, which indicates that the computer 44 of the vehicle may send data related to the networking decision model (such as the RSSI measurements).

Regarding claims 3 and 17: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to share the networking decision model, or information relating to the networking decision model, with at least one other on-board unit deployed in at least one other vehicle (see 10:52-58, for example, which indicates that a first vehicle may transmit data related to the networking decision model (the data to be synchronized with the cloud) to at least one other vehicle).

Regarding claims 4 and 18: MacNeille discloses the limitation: wherein the at least one communication circuit is configured to communicate the networking decision model, or the information relating to the networking decision model, to the at least one other on-board unit deployed via vehicle-to-vehicle (V2V) communication (see 10:52-58, for example, which indicates that a first vehicle may transmit data related to the networking decision model (the data to be synchronized with the cloud) to at least one other vehicle; the information is communicated via vehicle-to-vehicle communication as it is transmitted from one vehicle directly to another vehicle).

Regarding claims 5 and 19: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to generate or update the networking decision model based on at least one other networking decision model, or information relating to the at least one other networking decision model received from at least one other on-board unit deployed in at least one other vehicle (see Figure 15, including steps 1525-1530 and 18:5-15, for example; each of the vehicles includes a networking decision model described throughout MacNeille as indicated for a particular vehicle above; further, the vehicles exchange information related to the decision model (such as route data indicating an intended path of travel) with each other via DSRC and then store the exchanged information to update the model).

Regarding claims 6 and 20: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to generate or update the networking decision model based on historical data associated with at least one source of the connectivity-related data (see 12:47-52, for example, which indicates that the coverage map used to generate and update the networking decision model (the communications plan for the trip) includes or is based on historical data).

Regarding claims 7 and 21: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to generate or update the networking decision model based on one or more preset optimization objective (disclosed throughout; see the abstract, 2:23-24, 2:40-46, 3:33-37, and 6:63-67, for example, which indicate that the communications plan for the trip (networking decision mode) is based on an optimization target/objective).

Regarding claim 14: MacNeille discloses the limitations: 
managing by the Cloud-based network node connectivity in the network of moving things based on the networking decision model (disclosed throughout; as indicated in 3:24-32, the server generates a coverage map that is used by the vehicles to manage connectivity within the network), the managing comprising one or both of:82ATTORNEY DOCKET NO. 63917US02 
processing the networking decision model or the information relating to generation of the networking decision model (disclosed throughout; as indicated in 3:24-32 and 7:39-45, for example, the server processes the data in the message received from the vehicle to create a coverage map, which is one networking decision model); and 
providing to one or more network nodes, based on the processing, modeling- related data for controlling generating, updating, or using of networking decision models (disclosed throughout; see 5:35-40, for example, which indicates that the server provides the coverage maps to the vehicles 12 for use in determining communications to be used in the vehicle based network).

Regarding claim 15: MacNeille discloses the limitation: generating or updating by the Cloud-based network node the modeling-related data based on data obtained by the Cloud- based network node (disclosed throughout; see 5:24-40, for example, which indicates that the server obtains connectivity-related data and uses this data to generate at least one coverage map (which includes modeling-related data)).

Regarding claim 16: MacNeille discloses the limitation: sharing by the Cloud-based network node the networking decision model or information relating to the networking decision model with one or more other vehicle-based network nodes (disclosed throughout; see 5:24-40, for example, which indicates that the networking decision model (coverage map) is shared with multiple vehicles 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        November 19, 2022